This plea, being under the Act of Assembly passed in the year 1777, could only be sustained by being filed within the first three days of the term. That being omitted, the cause of demurrer thence arising is sufficient. Therefore, the plea is overruled.
NOTE. — The declaration is not now required to be served on the defendant, but must be filed in the clerk's office, on or before the third day of the term to which the writ is returnable; otherwise the suit shall be dismissed by the Court at the costs of the plaintiff.